Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1-22 are allowed 
4.	Independent claims 1, 10 and 16 claim a device comprises memory, a display characterized by a characteristic, and processors coupled to the memory. The processors receive data indicative of a preferred adaptation technique and intended display parameter. The processors adapt the content item to a display color space and the intended display parameter based on the preferred adaptation technique. The processors modify the intended display parameter based at least in part on the display characteristic to obtain a modified display parameter and cause the adapted content item to be displayed on the display according to the modified display parameter. In some embodiments, the processors obtain data indicative of ambient light conditions and adjust the modified display parameter based on the data indicative of ambient light conditions. In some embodiments, the processors cause the adapted content item to be displayed according to the adjusted and modified display parameter, in a manner not disclose or suggested in any prior art.  

	The representative closest prior art is Toma et al., US Patent Application (20160142714), hereinafter “Toma” and Atkins et al., US Patent Application 1. A method of displaying content on a display device, comprising: receiving data indicative of a characteristic of a display device; receiving data indicative of an intended color space adaptation technique and an intended display parameter for a content item; performing a simultaneous contrast adaptation on the content item based on the data indicative of the intended color space adaptation technique, such that an adapted content item is mapped to a display color space and the intended display parameter; modifying the intended display parameter of the adapted content item based on the characteristic of the display device to obtain a modified display parameter; and displaying the adapted content item on the display device based on the modified display parameter”.

In regards to claims 1, 10 and 16 the representative prior art is Toma and Atkins. Toma discloses data output apparatus includes: a video decoder that decodes a video stream to generate a first video signal; an external metadata acquisition unit that acquires one or more pieces of metadata corresponding to one or more first conversion modes; an HDR metadata interpreter that interprets one of the one or more pieces of metadata to acquire characteristic data and conversion auxiliary data; a DR converter that supports one or more second conversion modes and performs conversion processing of a luminance range of the first video signal based on the conversion auxiliary data to generate a second video signal; and an HDMI output unit that outputs the second video signal to a display apparatus.


In regards to claims 1, 10 and 16 Toma and Atkins, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “receiving data indicative of an intended color space adaptation technique and an intended display parameter for a content item; performing a simultaneous contrast adaptation on the content item based on the data indicative of the intended color space adaptation technique, such that an adapted content item is mapped to a display color space and the intended display parameter” of the claimed invention.  Claims 2-9; 11-15 and17-22 depend from claim 1, 10 and 16 respectively and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ROBERT J MICHAUD/Examiner, Art Unit 2694